Exhibit 4 March 14, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: First Defiance Financial Corp. – Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2007 Ladies and Gentlemen: Today, First Defiance Financial Corp., an Ohio corporation (“First Defiance”), is filing its Annual Report on Form 10-K for the fiscal year ended December 31, 2006 (the “Form 10-K”) with the Securities and Exchange Commission (the “SEC”). Pursuant to the instructions relating to the Exhibits in Item 601(b)(4)(iii) of RegulationS-K, First Defiance hereby agrees to furnish the SEC, upon request, copies of instruments and agreements, defining the rights of holders of First Defiance’s long-term debt and of the long-term debt of its consolidated subsidiaries, which are not being filed as exhibits to the Form 10-K.The total amount of securities issued under any instrument of such long-term debt does not exceed 10% ofthe total assets of First Defiance and its subsidiaries on a consolidated basis. Very truly yours, FIRST DEFIANCE FINANCIAL CORP. /s/ John C. Wahl John C. Wahl Chief Financial Officer
